Citation Nr: 0001295	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	James W. Stanley, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for hemorrhoids.  

REMAND

The veteran contends that his hemorrhoid disorder, which pre-
existed the period of active duty, was aggravated by the 
lifting of guns and ammunition during his military service.  

Having reviewed the record, the Board has determined that 
this claim is not yet ready for adjudication on appeal as 
further evidentiary development is required.  The Board notes 
that VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  At the time of his March 
1999 personal hearing, the veteran indicated that he received 
VA treatment for hemorrhoids following his discharge from 
active service, in approximately 1986.  The hearing officer 
indicated that records from the VAMC in Little Rock would be 
requested for that time period, and there is indication that 
a request for the veteran's complete hospital file, including 
records for 1986 to the present, was planned and/or made.  
However, there is no indication as to whether the VAMC 
responded to that request or as to whether the requested 
records were available.  At the present time, the record only 
includes VA outpatient reports for the period of 1995 to 
1998.  These records will be sought on remand as they have 
been identified by the veteran and may be pertinent to his 
claim, and there is no record of a negative reply as to the 
existence of such records from the VA facility in Little 
Rock.  

In addition, the record indicates that the veteran recently 
appointed a new personal representative via a VA Form 22a 
which was submitted in October 1999.  Thereafter, the 
representative requested copies of pertinent documentation in 
the claims folder, and the requested documentation was 
forwarded on November 29, 1999.  The instant claim was 
certified to the Board on appeal on December 16, 1999.  On 
remand, the veteran and this representative will be afforded 
the opportunity to present additional argument, to include a 
written brief or other documentation, in support of the 
veteran's claim. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request copies of all 
treatment records for the veteran from 
the John L. McClellan VA Hospital, for 
the period between his discharge from 
active duty in 1983 and the present time, 
to specifically include records from 
1986, as the veteran has indicated that 
he received treatment for hemorrhoids at 
that time.  All documentation associated 
with the request for these records should 
be associated with the claims folder, to 
include any negative reply which is 
received from the VA medical facility.   

2.   Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  In addition, the 
veteran and his representative should be 
informed of and provided with the 
opportunity to submit written argument or 
other documentation in support of the 
veteran's claim.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand for the purpose of conducting 
additional evidentiary development and to ensure compliance 
with due process considerations.  The Board intimates no 
opinion as to the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




